Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the *669parties, we have determined that the appeal in this case should be dismissed on the ground that certification1 was improvidently granted.
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; State v. Tucker, 50 Conn. App. 506, 719 A.2d 1170 (1998); limited to the following issue: “Did the Appellate Court, properly conclude that General Statutes (Rev. to 1995) § 53-21 was not unconstitutionally vague as applied to the defendant’s conduct?” State v. Tucker, 247 Conn. 928, 719 A.2d 1170 (1998).